Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.	Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 and 27: Claim limitations, “a maximum distance between an orthogonal projection of the first electrode of the first transistor onto a base substrate and an orthogonal projection of the first voltage signal line onto the base substrate is smaller than a first predetermined distance in a second direction, a maximum distance between an orthogonal projection of the second electrode of the first transistor onto the base substrate and an orthogonal projection of the electrode plate of the output capacitor onto the base substrate is smaller than a second predetermined distance in the second direction”  are indefinite and unclear. In a normal case, one of ordinary skill in the art would understand maximum distance is defined as the distance measured between furthest two points. 

In Para-129 of the specification submitted on December 28, 2020, maximum distance is defined as distance measured between any point at an edge line of first electrode S8 of first transistor T8 onto the base substrate and any point at an edge line of first voltage line VGH onto the base substrate and between any point at an edge line of second electrode D8 of the first transistor T8 onto the base substrate and any point at an edge line of the second electrode plate C3b of the output capacitor C3 onto the base substrate.
However, in fig.10A, maximum distance d1 is defined as distance between an orthogonal projection of furthest point of an edge line X1 of the first electrode S8 of the first transistor T8 onto a base substrate and an orthogonal projection of a furthest point of an edge line X2 of the first voltage signal line VGH onto the base substrate(Para-133). In fig.10B, maximum distance d2 is defined as distance between an orthogonal projection of furthest point of an edge line X3 of the second electrode D8 of the first transistor T8 onto a base substrate and an orthogonal projection of furthest point of an edge line X4 of the second electrode C3b of the output capacitor C3 onto the base substrate(Para-134). 

    PNG
    media_image1.png
    467
    211
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    401
    242
    media_image2.png
    Greyscale

According to claim language, maximum distance could be between orthogonal projection of two inner side points on the edge line. Again the maximum distance could be between orthogonal projection of one point of inner side point of X1 (X3) on the edge line and one point of outer side of edge line (X4). One of ordinary skill in the art would get different maximum distances for the same components of the circuit if considered between two furthest points, or between two inner points, or between one inner point and one outer point or between one outer point and one inner point of the edge line. Therefore the claim language would be confusing to the one or ordinary skill in the art. Applicants are advised to amend the claim according to the drawings and matched specification in order to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.     

Claims 2-26 and 28-31 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of their dependency on the rejected base claims respectively.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692